Exhibit 10.45

 

LOGO [g274707g95x86.jpg]

 

To:    Todd Strubbe From:    West Corporation Compensation Committee Date:   
February 14, 2012 Re:    Exhibit A

 

This Exhibit A for 2012 is entered into pursuant to your Employment Agreement:

 

1. Your base salary will be $500,000.

 

2. Effective January 1, 2012, you will be eligible to receive a bonus based on
achieving the Unified Communications segment Net Operating Income before
corporate allocations and before amortization at the rates outlined below.

 

Net Operating Income Before Corporate

Allocations and Before Amortization

   Rate  

$0 - $427,000,000

     0.1171 % 

Over $427,000,000

     1.0 % 

A maximum of 75% of the estimated pro-rata portion of the bonus may be advanced
quarterly. If any portion of the bonus is advanced, it will be paid within
thirty (30) days from the end of the quarter. 100% of the total bonus earned
will be paid no later than February 28, 2013. In the event there is a negative
calculation at the end of any quarter and a pro-rata portion of the bonus has
been advanced in a previous quarter, “loss carry forward” will result and be
applied to the next quarterly or year-to-date be calculation. In the event that
at end of the year, or upon your termination if earlier, the aggregate amount of
the bonus which has been advanced exceeds the amount of bonus that otherwise
would have been earned and payable for 2012 (in the absence of advances) based
on the performance during 2012 (or, in the case of your termination, based on
the performance during 2012 and the projection for performance for the balance
of 2012 as of your termination date pursuant to your Employment Agreement), then
the amount of such excess may, in the discretion of the Compensation Committee,
either (i) result in a “loss carry forward” which shall be applied to the next
quarterly or year-to-date calculation of bonuses, salary, severance, consulting
fees and/or other amounts payable in subsequent periods, or (ii) be required to
be paid back to the company upon such request.

 

3. In addition, if West Corporation achieves its 2012 publicly stated adjusted
EBITDA guidance, you will be eligible to receive an additional one-time bonus of
$100,000. This bonus is not to be combined or netted together with any other
bonus set forth in this agreement.

 

4. All objectives are based upon the West Corporation and the Unified
Communications segment operations, and will not include income derived from
mergers, acquisitions, joint ventures, stock buy backs or other non-operating
income unless specifically and individually approved by West Corporation’s
Compensation Committee.

 

5. At the discretion of the Compensation Committee, you may receive an
additional bonus based on the Company’s and your individual performance.

 

/s/ Todd B. Strubbe Employee – Todd B. Strubbe